I congratulate you, Mr. President, on your election to the post of President of the General Assembly at its seventieth session. I am confident that, under your able leadership, this jubilee session will meet our many hopes and expectations.
I also congratulate all of us on the seventieth anniversary of the United Nations. The establishment of the Organization is one of the greatest achievements of humankind, a step that has consolidated nations around its shared aspirations and principles. The past 70 years have been characterized by very important positive developments, namely, an end was put to colonialism, racial discrimination and apartheid. Many people around the world exercised their right to self- determination and took charge of their own fates by
establishing and building independent States of their own, thus increasing the number of United Nations States Members from 51 to today’s 193.
Amid all those achievements, we recognize that the world currently faces new challenges, such as terrorism, extremism, intolerance, economic crises, climate change, human trafficking, organ trafficking and trafficking in drugs and arms, a migration crisis and others. The list of those challenges is long. The profound need to struggle against them obliges us to resolutely reiterate our joint commitment to the mission of the Organization and the Charter of the United Nations.
Last year, on the eve of the centennial of the Armenian genocide, I expressed from this rostrum our gratitude to the nations that had recognized the Armenian genocide, and I named each State individually (see A/69/PV.6). I called upon the international community to strengthen the struggle against the recurrence of the crime of genocide recognizing and condemning its occurrence. Today, from this same rostrum, I would like to thank Pope Francis and to acknowledge the historic mass he served. I also wish to thank the European Parliament and to recall the resolution it adopted. In addition, the well-known statement by the German President will, believe me, henceforth be found in the annals of our nation’s history.
In that connection, I thank the legislative bodies of Austria, Bolivia, Brazil, Chile, Luxembourg and the Netherlands, as well as numerous provincial and city councils and hundreds of political and non-governmental
organizations. I also thank the Presidents of Russia, France, Cyprus and Serbia, as well as the delegations of numerous other countries that came on 24 April to pay tribute to the victims of the Armenian genocide in Yerevan. Our determination to keep the prevention of the crime of genocide on the international agenda is demonstrated by the resolutions that we periodically submit to the Human Rights Council. The latest resolution to that effect was adopted this year. Building further upon that, just a few days ago, the Assembly adopted resolution 69/323, establishing 9 December as the International Day of Commemoration and Dignity of the Victims of the Crime of Genocide and of the Prevention of This Crime.
The peaceful resolution of the Nagorno Karabakh problem remains one of the most salient issues in our region. I must note that the aggressive policy pursued by Azerbaijan has resulted in the absence of any meaningful progress in the negotiations to reach a settlement of the conflict, and the situation has drifted towards increasing tension. The dictatorial regime of that country has used disgraceful repression as an instrument to strangle the people’s wrath, as the oil- based economy obviously falters. Even that policy it now considers to be ineffective. Now it requires images from the line of contact in order to divert the attention of its own public. I would like to draw the Assembly’s attention to the fact that Azerbaijan, besides various other provocative actions, has now started to use heavy artillery, firing at the peaceful settlements of the bordering districts of both the Republic of Armenia and the Nagorno Karabakh Republic.
Just a few days ago, in the border area of Armenia, three women fell victim to an Azerbaijani bombardment in their houses and in their gardens, where they were peacefully working. The question that comes to mind is whether any reasonable person can see any valid logic in that cruelty. It is obvious to us that the Azerbaijani leadership has irreversibly lost both its sense of reality and its willingness to abide by the norms of human conduct.
Azerbaijan completely disdains the five joint statements issued by the Presidents of the United States of America, Russia and France, as well as the efforts of the Organization for Security and Cooperation in Europe Minsk Group. If that country continues its aggressive policy, Armenia will have no other choice but to take the necessary legal, political and military
steps to allow the Republic of Armenia and the Republic of Nagorno Karabakh to develop in security and peace.
Although it is obvious to everybody which party has instigated and continues to instigate the ceasefire violations, I would still like to recall some facts. Is it not strange that, for years now, Azerbaijan has stubbornly refused to withdraw its snipers and establish an incident investigation mechanism, as proposed by the co-Chairs of the Minsk Group? The question that arises is, what is Azerbaijan afraid of?
Is it not strange that, during the European Games hosted by Azerbaijan, when the Government needed an image of stability, almost no shooting incidents occurred at the border, while immediately after those Games shooting incidents reoccurred on a prolonged basis? I do not expect members of the Assembly to buy the assertions of any one of the parties, but I still hope that everyone will exercise common sense. Is it not strange that in the twenty-first century our neighbour, day in and day out, relentlessly and indefatigably takes pride in its excessive accumulation of arms and the manifold expansion of its military budget? It stubbornly continues making bellicose threats that it intends to renew military hostilities, and that is done at the highest level, that of the head of State.
I think that everyone now understands why Armenia has consistently urged the international community to make statements that are not general, but unambiguous, with regard to the party to whom they are referring during discussions of the ceasefire violations. We must understand that to stifle early-warning signals with regard to threats to peace and security can have catastrophic repercussions.
Today, we are witnessing unspeakable barbarity taking place in the Middle East. Religious intolerance has brought irreversible consequences in its wake. We have been most directly affected by the atrocities unfolding there, since they have led to the destruction of parts of Armenia’s spiritual and cultural heritage and its artefacts and to the murder and expulsion of numerous Armenians residing in Iraq and Syria. The Armenian community of Syria, with its centuries-long history, shares and experiences all the hardships that the Syrian people are undergoing in these difficult times. We are trying to aid the refuges to the best of our abilities. Up to now, Armenia has hosted more than 16,000 refugees from Syria. That figure shows that Armenia is one of the leading host countries, together with the European host countries.
2/26 15-29437

29/09/2015 A/70/PV.17
Armenians are well acquainted with the fate of refugees, of the exiled and expelled. The Armenian genocide would have claimed many more lives and the survivors would have gone through much greater hardship if a number of nations, our friends, had not lent us a helping hand in those difficult times. Today it is Germany, Sweden and a few other countries that deserve praise for the humanism that they have displayed. They have provided hundreds of thousands of refugees with safe haven, and have reiterated that that assistance was the right thing to do from both the legal and the humanist perspectives.
This year, we all witnessed how joint and adequate actions paved the way to mitigating a difficult international issue. A historic agreement was reached on the nuclear programme of the Islamic Republic of Iran, an immediate neighbour of ours. That critical deal will undoubtedly contribute to the global settlement of conflict situations and the strengthening of mutual trust. Extended and consistent political and diplomatic efforts made the agreement possible.
All that proves that, when there is a political will to bridge disagreements and embrace a spirit of cooperation, solutions can indeed be found to the most complicated issues. From this rostrum, I would like once again to stress the importance of using diplomacy, especially to do away with closed borders. Our neighbours have subjected Armenia to an illegal blockade, and we deem such an improvident policy to be unacceptable, a policy that in the twenty-first century establishes artificial obstacles that disrupt intercultural, human-to-human and trade contacts. In that context, we highly value the periodic reviews carried out under the framework of the United Nations Conferences on Landlocked Developing Countries. We stand ready to invest further efforts in that endeavour, including by hosting intermediate workshops on that topic in our country.
To conclude, I would like to join all speakers who have called for joint efforts to combat darkness, atrocities and hatred. No country is too great or too small for that cause. Every single one has a role to play. Armenia stands ready to make its contribution to that joint struggle.
